MARVIN, J.
(Orally.)
The case of Frank Lieblang against The Cleveland Electric Railway Company is brought here upon proper proceedings for a review, complaint being made by Liebláng, who was the plaintiff below as well as the plaintiff in error, that error to his prejudice was committed, by the trial court upon the trial.
The suit was brought for malicious prosecution. The petition setting out, stating it briefly, that- The Cleveland Electric Railway Company conspired with The Citizens Electric Railway Company, of Detroit, and certain natural persons in the city of Detroit to have Lieblang arrested upon a false charge in Detroit, and prosecuted upon such false charge; that he was arrested; that he was in jail for several days, and that for many months he was under bond and required to appear and did appear a good many times in the city of Detroit; and that he was therebv greatly injured.
The petition further states, as was clearly necessary, that the prosecution in Detroit against him was terminated, and he states that the case or prosecution was terminated by a nolle being entered by the prosecuting attorney with the permission of the court.
*31The answer denied that The Cleveland. Electric Railway Company was in any wise responsible for the arrest of Lieblang, and denies, for want of knowledge, that the prosecution begun in Detroit was terminated at the time the suit was brought. That raised the issue stpiarely, and put the plaintiff upon proof that the prosecution in Detroit was ended.
It is settled without any question in Ohio that before a suit can be brought for malicious prosecution, the prosecution must be ended, and must have ended either by an acquittal of the accused or by a dismissal of the prosecution.
The last case to which our attention has been called on that subject is Douglas v. Allen, 56 Ohio St. 156.
“In order to maintain an action for malicious prosecution, it must be shown that the prosecution was legally terminated before the com-' mencement of the action; but it is not essential that the plaintiff shall have been acquitted of the charge on a trial of the merits; the entry of a nolle prosequi, followed by his discharge, is sufficient.” '
Prior to that the court had said in another case (that of Fortman v. Rottier, 8 Ohio St. 548, 550) that the prosecution must have ended by an acquittal of the accused; but in that case that question was not raised, and was only incidentally stated. But in Douglas v. Allen, supra, Judge Williams says: It is not necessary, clearly ought not to be necessary, that the case should be terminated by an acquittal; because if' that were true, and there was a nolle entered it would leave the party remediless, although he had a good case, although he had thus been wrongly dealt with. Attention was called to this in the argument of the case in this court by counsel for the defendant in error.
Counsel for the plaintiff in error was inquired of if there was that defect in the evidence, and he answered he did not think that there was any. direct proof of the prisoner’s discharge, or plaintiff’s discharge, but that that was conceded. „ .Everybody assumed that that was so, overlooking the fact that in the trial his attention was called to it.
A good many questions were asked by counsel for the plaintiff of the plaintiff when he was upon the stand. Questions which assumed he had been discharged. One of them is found on page 122. Q. “From the time of your arrest on the thirty-first day of August, 1900, until the time of your final discharge on the second of July; 1901, you may state to what extent by your travels hither and thither and your imprisonment your business was interfered with ?” .
Now a good many questions of that sort were asked, and objections *32to them Sustained,- and the court, on page 124, called attention' of counsel to the fact-that he-was assuming that there was a final discharge of the plaintiff- from the prosecution in Detroit, and said, “The question has in it,” speaking of a question to which an objection' had been made, and' which was then being considered, “The. question has in it, *And your final discharge,’ you are assuming a thing that ought not to be in your question. NowT hold that the time that he spent in Detroit in the court, you may show those' transactions; hów long he was before the court, in the court room, the incarceration, in the hands of the officers, any of those things. I supposed you had covered all of that.”
■ Calling his attention to the fact that the only defect in his question he was asking was, he had failed so far to show any discharge or termination of the prosecution in Detroit. And still, after a careful search of this record all'through, we can find nothing which squints toward that fáct. The .nearest is- the' assumption by counsel' for plaintiff that he was finally discharged, and he was cautioned he must not ask that, because of the fact he failed to show it. And still the case went through and he- did not show, and so far as we can find there was no effort to show there was a final discharge. That being true, it is not necessary to comment upon what the court said below, and the reasons why he took the case'from* the jury. It is enough to say he was justified in taking the case from the jury, for 'there could háve been no-verdict that could have been sustained for the plaintiff; there was not a scintilla of evidence upon this material point-^-thát the prosecution was ended. That being true, without any discussion of the further questions, although in examining this question we have had to look the record through, and learned pretty nearly what there is in that record, but without any discussion as to any other question, that was fatal to the plaintiff’s case, and justified the court in'directing a verdict for the defendant, and the judgment is affirmed.
Hale and Winch, JJ„ concur.